DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Response to Amendment
	In Sum, the obviousness rejection premised on the cited primary Li reference is maintained.
	At pages 7 to 8 of the instant Response to Office Action of 9/29/2021, Applicant’s Representative argued that Li fails to disclose or teach a flag implementation/indication of the recited resolution routine, citing to previously cited portions of Li as buttressing the argument. However, this argument fails, the whole of Li is to be considered, and throughout Li, at for example paragraphs 0111 and 0112, a flag is described as being used to signal from encoder to decoder that the routine of Li may exist and be used. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0195562) in view of Zhou (US 2015/0195527).

As a preliminary matter of claim interpretation, Li discloses that decoding and encoding steps/components are symmetric such that recited encoding aspects also apply to decoding. (paragraph 0042)
Regarding claim 21, Li discloses A video decoding apparatus comprising a processor (processor disclosed paragraphs 0152/0154) using motion vector resolution scaling, (Abstract, dynamic selection of motion vector precision, which is resolution) wherein the processor is configured: to extract resolution state information (paragraphs 0010-0012) indicating a resolution of a motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 and integer resolution information indicating whether a resolution of a differential motion vector of a unit image is an integer-pixel resolution (paragraph 0010 it is determined whether the motion vector precision is integer; also candidate list indicates fractional precision fort merge candidates and thus not integer precision) from a bitstream; (Figure 3, received from bitstream, also see paragraph 0042 in conjunction with paragraph 0010) wherein the motion vector is derived using a differential motion vector and a predicted motion vector, (paragraph 0138 motion vector MV derived from MV predictor + MVD) wherein, when the resolution state information indicates the resolution of the motion vector is changeable, (this appears to be duplicative from above: paragraph 0010 candidate list indicates motion vectors in list may be changed, further flags from paragraphs 011/0112 provide for existence of resolution modification subroutine) the integer resolution information is parsed from the bitstream, (paragraph 0010 candidate list indicates fractional precision and thus not integer precision, received from bitstream-see Figure 3) and wherein, in case the resolution state information indicates the resolution of motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 candidate list indicates motion vectors in list may be changed) and the integer resolution information indicates the resolution of the differential motion vector of the unit image is the integer-pixel resolution; (paragraph 0010 it is determined that motion vector resolution is integer) 
to perform a scaling to a value having a sub-pixel resolution; (paragraph 0010 a fractional resolution motion vector selected, which is sub-pixel resolution scaling of motion vector) to obtain the differential motion vector having the integer-pixel resolution based on the scaled value; (paragraph 0010, then, after selection of sub-pixel resolution, the fractional or sub-pixel resolution is rounded to integer pixel resolution for motion vector; also see paragraph 0118 MV and corresponding MVD rounded to integer precision, interpreted as the recited scaling from sub-pixel resolution to integer) and to determine the motion vector of the target block based on the differential motion vector having the integer-pixel resolution, (paragraph 0132 in conjunction with 0138 resolution in list is matched to integer resolution of block, that is to say, the sub-pixel resolution is rounded up to integer precision; as a further possible interpretation, the resolution information may indicate the motion vector is sub-pixel resolution and may also indicate the motion vector is to be rounded to integer precision, this is also disclosed in paragraphs 0132 and 0138) wherein, when the resolution state information indicates the resolution of the motion vector is unchangeable, the integer resolution information is not parsed from the bitstream. (paragraphs 0111 and 0112 a flag is described as being used to signal from encoder to decoder that the resolution adjustment routine described may exist and be used)
While Li discloses obtaining residuals (paragraphs 0051, 0056-0058) and a residual implicates a difference between CU and PU, reconstruction of a target block as recited is not clearly described such that Li fails to identically disclose to reconstruct a target block based on a difference signal between a predicted block and an original block and a motion vector. 
Zhou explicitly teaches motion vector determination involving a target block based on a difference signal between a predicted block and an original block and a motion vector as recited. (paragraph 0003 differential determined from differences) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of Zhou with Li because Zhou teaches its techniques are to be used for motion vector coding in the context of integer and fractional pixels, (paragraph 0006) and it is well known in the art to express a block as a residual difference between a predicted block/motion vector and an original block to save/conserve memory and bandwidth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chien (US 2011/0206125) teaches techniques for variable precision pixels and that the same allows for appropriate precision which may prevent use of too many coding bits. (paragraphs 0024, 0102/0103)
Gao (US 2020/0304801) may be considered for disclosing adjusting motion vector precision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485        

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
December 2, 2021